DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 30 and 31 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bar-Zeev et al, U.S. Patent Application Publication No. 2013/0156220 (hereinafter Bar-Zeev).
	Regarding claim 30, Bar-Zeev discloses apparatus comprising at least one processor; and
	at least one non-transitory memory including computer program code;
	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
	determine a position for at least one sound source relative to a reference position (see paragraph 0053);
	identify the at least one sound source position with a head tracker (see paragraph 0103); 
	select the at least one sound source based on a pre-determined gesture of the head tracker (see paragraph 0046);
	receive at least one control interaction associated with the selected at least one sound source from at least one controller (see paragraph 0126); 
	modify at least one audio signal of the selected at least one sound source based on the at least one control interaction with the controller (see paragraph 0037); and
	output the modified at least one audio signal for rendering (see paragraph 0039).

	Regarding claim 31, Bar-Zeev discloses a method comprising:
	determining a position for at least one sound source relative to a reference position (see paragraph 0053); 
	identifying the at least one sound source position with a head tracker (see paragraph 0103);
	selecting the at least one sound source based on a pre-determined gesture of the head tracker (see paragraph 0046);
	receiving at least one control interaction associated with the selected at least one sound source from at least one controller (see paragraph 0126);
	modifying at least one audio signal of the selected at least one sound source based on the at least one control interaction with the controller (see paragraph 0037); and
	outputting the modified at least one audio signal for rendering (see paragraph 0039). 

Allowable Subject Matter 
3.	Claims 1-17 and 25 are allowed.

Response to Arguments
4.	Applicant argues that Bar-Zeev does not disclose or suggest identifying the at least one sound source position with a head tracker. The examiner respectfully disagrees. Because Bar-Zeev discloses that a first participant may modify an orientation of the first participant’s head in a direction moving toward a position associated with a second entity to indicate a selection of the second entity as a second participant (see paragraph 0016) and because Bar-Zeev discloses that is possible to anticipate an imminent head angle associated with a moving participant, based on a current orientation, speed, and angle of the head (e.g. if sensors are included in a device that is attached to the head associated with the participant) (see paragraph 0036), Bar-Zeev discloses that a first participant identifying the at least one sound source position with a head tracker.

Citation of Pertinent Art
5.	Grinberg et al, U.S. Patent Application Publication No. 2017/0153866 (hereinafter Grinberg) discloses identifying at least one sound source position with a head tracker.


Conclusion 
6.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 1, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652